POLLARD, District Judge.
Upon Consideration of the petition of Odell Waller for a writ of Habeas Corpus, filed June 10th, 1942, and it appearing to the Court from the petition itself that the petitioner is not entitled to said writ, it is
Ordered that the application of the petitioner for a writ of Habeas Corpus be, and the same is hereby, denied and that the petition be, and the same is hereby, dismissed.
It Appearing to the Court that this is a proceeding in Habeas Corpus where the detention complained of is by virtue of process issued out of a court of the State of Virginia, and the Court being of opinion that there exists no probable cause for an appeal, the Court doth refuse to certify that there is probable cause for the allowance of an appeal.